Speir, J.
The defendant Mayer received value for the note, as shown by his own witness and co-defendant Hyman, who proved that it was given in the firm’s name to Hyman for money which the defendant Mayer owed to him. Hyman transferred the note to Kohn in consideration of $1,200 paid by Kohn for Hyman’s account in Detroit.
Prior to this transfer Kohn had deposited in Detroit, on Hyman’s account, $10,000 upon account, of which at that time there was a balance due to Kohn of $1,200. Under these facts it is clear enough that had Kohn been the plaintiff, holding this note as prosecutor, the court must have made the same disposition of the case as on this trial.
The plaintiff’s title differs in no material respect from that 'mf Kohn. He received the note from him and gave him credit, so much cash, and at the maturity of the note it was protested for non-payment, and the plaintiff charged the amount back to Kohn, who was liable as indorser, and took it up with his own check. Kohn has paid nothing to the plaintiff on account of the note.
The judgment must be affirmed with costs.